Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 12, 2022

The Court of Appeals hereby passes the following order:

A22A0498. GAMEZ v. THE STATE.

      In 2016, Marco Gamez entered a non-negotiated guilty plea to trafficking in
methamphetamine, possession of marijuana, obstruction of an officer, and following
too closely. In 2018, Gamez filed a pro se motion for out-of-time appeal in which he
asserted ineffective assistance of counsel based on his counsel’s alleged failure to
assist him in accepting a more favorable plea offer. The trial court denied Gamez’s
motion and he appeals.
      The Supreme Court of Georgia, however, recently decided in Cook v. State,
___ Ga. ___ (Case No. S21A1270; decided March 15, 2022), that there “is no legal
authority for motions for out-of-time appeal in trial courts.” Id. at ___ (5). And that
holding applies “to all cases that are currently on direct review or otherwise not yet
final.” Id. “Accordingly, we conclude the trial court should have dismissed, rather
than denied, [Gamez’s] motion, and we vacate the trial court’s order and remand for
entry of [an order dismissing Gamez’s motion].” Rutledge v. State, ___ Ga. ___ (Case
No. S21A1036; decided March 15, 2022).

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/12/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.